UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Developed Markets Index Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 7 Performance Summary. 9 Financial Statements. 10 About Your Funds Expenses. 30 Trustees Approve Advisory Arrangement. 32 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Funds Total Returns Six Months Ended June 30, 2016 Total Returns Vanguard Developed Markets Index Fund Investor Shares -2.34% FTSE Developed Markets ETF Shares Market Price -1.93 Net Asset Value -2.23 Admiral Shares -2.31 Institutional Shares -2.21 Institutional Plus Shares -2.24 Spliced Developed ex US Index -3.29 International Funds Average -2.70 For a benchmark description, see the Glossary. International Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. Your Funds Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Developed Markets Index Fund Investor Shares $9.15 $8.78 $0.155 $0.000 FTSE Developed Markets ETF Shares Admiral Shares Institutional Shares Institutional Plus Shares 1 Chairmans Letter Dear Shareholder, Posting slightly negative returns, stocks outside the United States fared worse than the U.S. market for the six months ended June 30, 2016. European stocks in particular slumped as the lead-up to Britains referendum on leaving the European Union and subsequent uncertainty hit closer to home. Developed Pacific markets also retreated, but less so. Canada and emerging-market stocks were bright spots. Vanguard Developed Markets Index Fund returned 2.34% for Investor Shares. The return diverged from that of the funds benchmark because of temporary price differences arising from fair-value pricing policies (see the box on page 5 for more detail). The fund declined less than the average return of its peers. As we noted in our previous two reports to you, your fund has switched to a new benchmark index, the FTSE Developed All Cap ex US Index. This index expands the funds reach to include small-capitalization stocks as well as the large- and mid-cap stocks it already invests in. It also includes Canadian stocks. The transition to the new index, which was completed by June 1, was made gradually to reduce the costs associated with trading large amounts of securities in a short period. 2 Stocks waxed and waned through periods of turbulence Toward the end of the half year, global stock markets dropped sharply, then rose after the momentous decision by United Kingdom voters to leave the European Union (EU). The markets already were jittery before the June 23 Brexit vote. But volatility spiked afterward, as investors digested the significant global economic implications and the likelihood of extended uncertainty while the separation is carried out. The broad U.S. stock market returned roughly 4% for the six months. U.S. stocks plunged on news of the referendums outcome but quickly reversed course. Worries about Brexits effect on trade and global growth seemed to diminish as expectations increased that major central banks would be responsive to any fallout. International stocks had a rougher time, returning about 1%, and European stocks in particular tumbled. Bonds rolled to strong returns as investors weighed options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid concerns about the global growth pace, low inflation, and stock market volatility. Exceptionally low or negative yields abroad attracted foreign investors to U.S. Treasury debt. The yield of the 10-year Treasury note closed at 1.47% Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) -6.73 Russell 3000 Index (Broad U.S. market) FTSE All-World ex US Index (International) -0.92 -9.75 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) Citigroup Three-Month U.S. Treasury Bill Index CPI Consumer Price Index 1.91% 1.01% 1.32% 3 at the end of June, down from 2.30% at the end of December. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates steady since raising it a quarter percentage point in December. The still historically low 0.25%0.5% rate continued to curb returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94%. Counter to recent trends, a number of foreign currencies strengthened against the dollar, but returns were solid even without this currency benefit. European and Japanese stocks lost ground for several reasons Your fund provides broad exposure to developed markets outside the United States, with stocks in Europe and the Pacific region accounting for the lions share of its holdings. Developed markets in Europe, which make up more than half of the funds assets, were the funds biggest detractor, returning about 5%. The United Kingdom, the funds largest market in the region, also posted a 5% result as the Brexit outcome clouded the nations economic and political future. Brexit worries also hurt Germany (7%), France (3%), and Spain (10%). Italy (22%) also contended with a potential Expense Ratios Your Fund Compared With Its Peer Group FTSE Developed Markets Investor ETF Admiral Institutional Institutional Peer Group Shares Shares Shares Shares Plus Shares Average Developed Markets Index Fund 0.20% 0.09% 0.09% 0.07% 0.06% 1.37% The fund expense ratios shown are from the prospectus dated April 8, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the funds annualized expense ratios were 0.18% for Investor Shares, 0.08% for FTSE Developed Markets ETF Shares, 0.08% for Admiral Shares, 0.07% for Institutional Shares, and 0.06% for Institutional Plus Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2015. Peer group: International Funds. 4 banking crisis as several large Italian banks struggled with bad loans on their books. Europes financial sector was beset as well by negative interest rates, which can crimp bank profits. European banks sank 27%, and financial services slid 13%. One of the few positive results came from oil exporter Norway (+6%), which was helped by a 36% jump in oil prices (as measured by the Brent Crude benchmark). Norway is not a full EU member and has its own currency, so it was viewed as somewhat insulated from the Brexit tumult. Developed markets in the Pacific region (3%) were dragged down primarily by Japan (5%), the largest allocation in the fund. The Bank of Japans aggressive stimulus efforts were somewhat overshadowed by a rising yen that threatened to slow down exports. In an example of the concern, auto-related stocks returned 19%. On the other hand, Australia (+3%) was a leading contributor as a turnaround in commodity prices sparked some optimism. The commodity comeback also helped Canada and emerging markets. Canada, which made up more than 8% of fund assets after the index transition was completed, returned about 17%. Canadian mining and energy-related stocks soared. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the direction of the A note on fair-value pricing The reported return of a fund that tracks an index sometimes diverges from the indexs return a bit more than would be expected. This may be the result of a fair-value pricing adjustment. These adjustments, which are required by the Securities and Exchange Commission, address pricing discrepancies that may arise because of time-zone differences among global stock markets. Foreign stocks may trade on exchanges that close many hours before a funds closing share price is calculated in the United States, generally at 4 p.m., Eastern time. In the hours between the foreign close and the U.S. close, the value of these foreign securities may changebecause of company-specific announcements or market-wide developments, for example. Such price changes are not immediately reflected in international index values. Fair-value pricing takes such changes into account in calculating the funds daily net asset value, thus ensuring that the NAV doesnt include stale prices. The result can be a temporary divergence between the return of the fund and that of its benchmark indexa difference that usually corrects itself when the foreign markets reopen. 5 markets or reliably predict where theyll go in the short term. However, investors can control how they react to unstable and turbulent markets. During periods of market adversity, its more important than ever to keep sight of one of Vanguards key principles: Maintain perspective and long-term discipline. Whether youre investing for yourself or on behalf of clients, your success is affected greatly by how you respondor dont respondduring turbulent markets. (You can read Vanguards Principles for Investing Success at vanguard.com/research.) As Ive written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 19, 2016 6 Developed Markets Index Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Investor Admiral Institutional Institutional Shares ETF Shares Shares Shares Plus Shares Ticker Symbol VDVIX VEA VTMGX VTMNX VDIPX Expense Ratio 1 0.20% 0.09% 0.09% 0.07% 0.06% Portfolio Characteristics FTSE FTSE Developed Global All Cap All Cap ex US ex US Fund Index Index Number of Stocks Median Market Cap $23.0B $23.0B $20.7B Price/Earnings Ratio 19.5x 19.6x 19.3x Price/Book Ratio 1.5x 1.5x 1.5x Return on Equity 14.1% 14.1% 14.6% Earnings Growth Rate 6.6% 6.6% 7.1% Dividend Yield 3.3% 3.3% 3.2% Turnover Rate (Annualized) 20%   Short-Term Reserves -0.5%   Sector Diversification (% of equity exposure) FTSE FTSE Developed Global All Cap All Cap ex US ex US Fund Index Index Basic Materials 7.4% 7.4% 7.3% Consumer Goods Consumer Services Financials Health Care Industrials Oil & Gas Technology Telecommunications Utilities Volatility Measures Spliced Developed FTSE Global ex US All Cap ex US Index Index R-Squared Beta These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Nestle SA Food Products 1.5% Royal Dutch Shell plc Integrated Oil & Gas Novartis AG Pharmaceuticals Roche Holding AG Pharmaceuticals Samsung Electronics Co. Consumer Ltd. Electronics Toyota Motor Corp. Automobiles Unilever Personal Products HSBC Holdings plc Banks British American Tobacco plc Tobacco BP plc Integrated Oil & Gas Top Ten 10.3% The holdings listed exclude any temporary cash investments and equity index products. Allocation by Region (% of portfolio) 1 The expense ratios shown are from the prospectus dated April 8, 2016, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2016, the annualized expense ratios were 0.18% for Investor Shares, 0.08% for FTSE Developed Markets ETF Shares,0.08% for Admiral Shares, 0.07% for Institutional Shares, and 0.06% for Institutional Plus Shares. 7 Developed Markets Index Fund Market Diversification (% of equity exposure) FTSE FTSE Developed Global All Cap All Cap ex ex US US Fund Index Index Europe United Kingdom 17.1% 17.1% 13.9% Switzerland France Germany Sweden Netherlands Spain Italy Denmark Belgium Finland Other Subtotal 54.1% 54.2% 44.0% Pacific Japan 21.5% 21.4% 17.4% Australia South Korea Hong Kong Singapore Other Subtotal 36.8% 36.7% 29.8% Emerging Markets 0.0% 0.0% 18.8% North America Canada 8.5% 8.5% 6.9% Subtotal 8.5% 8.5% 6.9% Middle East Other 8 Developed Markets Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): July 20, 2007, Through June 30, 2016 For a benchmark description, see the Glossary. Note: For 2016, performance data reflect the six months ended June 30, 2016. Average Annual Total Returns: Periods Ended June 30, 2016 Inception One Five Ten Date Year Years Years Investor Shares 12/19/2013 -8.66%  -2.08% 1 FTSE Developed Markets ETF Shares 7/20/2007 Market Price -8.22 2.00% -0.77 1 Net Asset Value -8.50 -0.77 1 Admiral Shares 8/17/1999 -8.55 Institutional Shares 1/4/2001 -8.45 Institutional Plus Shares 4/1/2014 -8.51  -4.09 1 1 Return since inception. 9 Developed Markets Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of June 30, 2016 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Percentage Value  of Net Shares ($000) Assets Common Stocks Australia Commonwealth Bank of Australia 0.6% Westpac Banking Corp. 0.5% Australia & New Zealand Banking Group Ltd. 0.3% National Australia Bank Ltd. 0.3% BHP Billiton Ltd. 0.3% 1 AustraliaOther  4.3% 6.3% Austria  0.2% Belgium Anheuser-Busch InBev SA/NV 0.7% BelgiumOther  0.6% 1.3% Canada Royal Bank of Canada 0.6% Toronto-Dominion Bank 0.5% ^ Bank of Nova Scotia 0.4% 1 CanadaOther  7.0% 8.5% Denmark Novo Nordisk A/S Class B 0.7% 1 DenmarkOther  1.0% 1.7% Finland  1.0% 10 Developed Markets Index Fund Market Percentage Value  of Net Shares ($000) Assets France TOTAL SA 0.7% Sanofi 0.6% 1 FranceOther  6.1% 7.4% Germany Bayer AG 0.5% Siemens AG 0.5% BASF SE 0.5% SAP SE 0.4% Allianz SE 0.4% Daimler AG 0.4% Deutsche Telekom AG 0.3% 1 GermanyOther  4.1% 7.1% Hong Kong AIA Group Ltd. 0.4% 1 Hong KongOther  2.7% 3.1% Ireland  0.3% Israel Teva Pharmaceutical Industries Ltd. 0.3% IsraelOther  0.3% 0.6% 1 Italy  1.9% Japan Toyota Motor Corp. 0.9% Mitsubishi UFJ Financial Group Inc. 0.4% KDDI Corp. 0.3% SoftBank Group Corp. 0.3% Japan Tobacco Inc. 0.3% Honda Motor Co. Ltd. 0.3% Chugai Pharmaceutical Co. Ltd. 0.1% JapanOther  18.6% 21.2% Malta   0.0% Netherlands Unilever NV 0.5% 1 NetherlandsOther  2.0% 2.5% New Zealand  0.3% 1 Norway  0.6% 11 Developed Markets Index Fund Market Percentage Value  of Net Shares ($000) Assets Portugal  0.2% 1 Singapore  1.3% South Korea Samsung Electronics Co. Ltd. 0.7% Hankook Shell Oil Co. Ltd. 0.0% South KoreaOther  3.5% 4.2% Spain Banco Santander SA 0.4% 1 SpainOther  2.1% 2.5% 1 Sweden  2.6% Switzerland Nestle SA 1.5% Novartis AG 1.3% Roche Holding AG 1.2% UBS Group AG 0.3% Roche Holding AG (Bearer) 0.0% 1 SwitzerlandOther  3.2% 7.5% United Kingdom HSBC Holdings plc 0.8% British American Tobacco plc 0.8% Royal Dutch Shell plc Class A 0.7% BP plc 0.7% GlaxoSmithKline plc 0.7% Royal Dutch Shell plc Class B 0.7% Vodafone Group plc 0.5% AstraZeneca plc 0.5% Diageo plc 0.4% Reckitt Benckiser Group plc 0.4% Unilever plc 0.4% SABMiller plc 0.4% National Grid plc 0.4% Imperial Brands plc 0.3% Lloyds Banking Group plc 0.3% BT Group plc 0.3% 1 United KingdomOther  8.6% 16.9% United States  0.0% Total Common Stocks (Cost $58,412,544) 99.2% 2 12 Developed Markets Index Fund Market Percentage Value  of Net Coupon Shares ($000) Assets Temporary Cash Investments Money Market Fund 3,4 Vanguard Market Liquidity Fund 0.538% 2.5% U.S. Government and Agency Obligations  0.1% Total Temporary Cash Investments (Cost $1,519,415) 2.6% 2 Total Investments (Cost $59,931,959) 101.8% Amount ($000) Other Assets and Liabilities Other Assets Investment in Vanguard Receivables for Investment Securities Sold Receivables for Accrued Income Receivables for Capital Shares Issued Other Assets Total Other Assets 0.6% Liabilities Payables for Investment Securities Purchased Collateral for Securities on Loan Payables for Capital Shares Redeemed Payables to Vanguard Other Liabilities Total Liabilities (2.4%) Net Assets 100.0% At June 30, 2016, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income Accumulated Net Realized Losses Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Forward Currency Contracts Foreign Currencies Net Assets Investor SharesNet Assets Applicable to 102,653,919 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $8.78 13 Developed Markets Index Fund Amount ($000) ETF SharesNet Assets Applicable to 936,526,812 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares $35.28 Admiral SharesNet Assets Applicable to 769,844,116 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $11.34 Institutional SharesNet Assets Applicable to 756,023,827 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares $11.36 Institutional Plus SharesNet Assets Applicable to 419,206,461 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Plus Shares $17.75  See Note A in Notes to Financial Statements. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
